EXAMINER'S AMENDMENT
Claims 1-15 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Tieff on 18 Aug 21.

The application has been amended as follows: 
Claim 1.  A method for aggregating and displaying comments, comprising:
obtaining interactive information in a platform of a client;
generating aggregated comments based on types of the interactive information; 
publishing the aggregated comments in a bullet screen region of the platform of the client;
obtaining a sharing path, wherein the sharing path is configured to share the aggregated comments to other sharing platforms of the client, and comprises network links for accessing the other sharing platforms; wherein the platform is different from the other sharing platforms; and
publishing the aggregated comments in a comment area of the other sharing platforms based on the sharing path.

Claim 3. The method according to claim 1, further comprising:
obtaining the interactive information within a preset first threshold interval;
generating a first aggregated comment with same types of interactive information in the interactive information based on the preset aggregated rule; and
transmitting the first aggregated comment to the client for displaying in [[a]]the bullet screen region.

Claim 6. A method for aggregating and displaying comments, comprising:
transmitting a request for obtaining interactive information in a platform to a server, wherein the server is configured to generate aggregated comments based on types of the interactive information in response to the request;
obtaining the aggregated comments transmitted from the server; 
displaying the aggregated comments in a bullet screen region of the platform; and
transmitting a sharing path to the server, wherein the sharing path is configured to share the aggregated comments to other sharing platforms different from the platform, and comprises network links for accessing the other sharing platforms; wherein the server is configured to publish the aggregated comments in a comment area of the other sharing platforms based on the sharing path.

Claim 8. The method according to claim 6, further comprising:
transmitting the request to the server, wherein the server is configured to, within a preset first threshold interval, generate a first aggregated comment with same types of interactive information in the interactive information based on the preset aggregated rule in response to the request;
obtaining the first aggregated comment transmitted from the server; and
displaying the first aggregated comment in [a]the bullet screen region.

Claim 11. A system for aggregating and displaying comments, comprising:
one or more processors; and
a memory; and
the one or more processors are configured to read application programs in the memory to:
obtain interactive information in a platform of a client;
generate aggregated comments based on types of the interactive information; 
a bullet screen region of the platform of the client;
obtain a sharing path, wherein the sharing path is configured to share the aggregated comments to other sharing platforms of the client, and comprises network links for accessing the other sharing platforms; wherein the platform is different from the other sharing platforms; and
publish the aggregated comments in a comment area of the other sharing platforms based on the sharing path.

Claim 13. The system according to claim 11, wherein the one or more processors are configured to read application programs in the memory to:
obtain the interactive information within a preset first threshold interval;
generate a first aggregated comment with same types of interactive information in the interactive information based on the preset aggregated rule; and
transmit the first aggregated comment to the client for displaying in [[a]]


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Previous perfection of foreign priority avoids Zhou and the 112 rejections.  A refreshed search of select queries did not yield additional references that would read on the limitation that merger is “based on” type.  One colleague noted US 2019/0166394 A1, which is the closest reference in the prior art to the current gap; the reference discloses combining different types of content, but not the types as the basis of the combination, as is currently claimed.

However, the examiner also observed that while the disclosure revolves the responses around bullet screens, and several dependent claims have limitations to bullet screens, the independent claim does not.  The examiner reached out to colleagues in the field of GUI and inquired whether aggregating comments in conjunction with livestreaming was something commonly known, and 

The examiner amendment now requires a bullet screen region.  This renders the contemplated combination non-obvious, because live stream alerts are generally used to provide social recognition for some desired metric by the host (a donation, joining as a subscriber, etc.), so are designed to communicate information with low expected variation (“user A, user B joined the group”)1.  Whereas bullet screens facilitate user chat, which is expected to have higher amounts of variation.  The examiner’s review of the streaming art did not show why one skilled in this art would look to the teachings found in alerts, and apply those teachings to chat.  Having no motivation to combine with livestream-based prior art of aggregating alerts, the claims are non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
    

    
        1 In fact, the examiner takes particular note of one reference (not necessarily a prior art reference), US 2020/0329005 which illustrates the difference.  [0152] shows aggregation by interaction type, and expressly sets forth “comments” as a type of interaction that is not aggregated, stating “In some embodiments, the user engagement system 204 generates aggregated interaction notifications for a first type of co-user interaction (e.g., likes) but not for a second type of co-user interaction (e.g., comments).”